                                     Case 2:20-cv-00410-DWL Document 6 Filed 02/26/20 Page 1 of 2



                         1      R. Shawn Oller; AZ Bar No. 019233
                                soller@littler.com
                         2      Sarah O’Keefe; AZ Bar No. 030131
                                sokeefe@littler.com
                         3      LITTLER MENDELSON, P.C.
                                Camelback Esplanade
                         4      2425 East Camelback Road, Suite 900
                                Phoenix, AZ 85016
                         5      Telephone: 602.474.3600
                                Facsimile: 602.957.1801
                         6
                                Attorneys for Defendant
                         7      The GEO Group, Inc.
                         8
                                                          UNITED STATES DISTRICT COURT
                         9
                                                          FOR THE DISTRICT OF ARIZONA
                     10
                     11
                                Christina Bartucci,
                     12                                                         Case No. 2:20-cv-00410-ESW
                                             Plaintiff,
                     13                                                         DEFENDANT THE GEO GROUP,
                                v.                                              INC.’S CORPORATE
                     14                                                         DISCLOSURE STATEMENT
                                The GEO Group, Inc.,
                     15
                                             Defendant.
                     16
                     17
                                      Pursuant to Federal Rule of Civil Procedure 7.1, Defendant The GEO Group, Inc. states
                     18
                                that it has no parent corporation. The Vanguard Group, Inc. and BlackRock Fund Advisors
                     19
                                own ten percent (10%) or more of GEO’s stock.
                     20
                                      A supplemental disclosure statement will be filed upon any change in the
                     21
                                information provided herein.
                     22
                                      DATED this 26th day of February, 2020.
                     23
                     24
                                                                        s/ R. Shawn Oller
                     25                                                 R. Shawn Oller
                                                                        Sarah O’Keefe
                     26                                                 LITTLER MENDELSON, P.C.
                     27                                                 Attorneys for Defendant
                                                                        The GEO Group, Inc.
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                        Case 2:20-cv-00410-DWL Document 6 Filed 02/26/20 Page 2 of 2



                         1
                                I hereby certify that the original of the
                         2      foregoing was electronically filed using
                                AZ Turbo Court to the Clerk of the Court
                         3      and a copy of the same was mailed via
                                U.S. Mail Return Receipt Requested and
                         4      Email to the following if non-registrants,
                                this 26th day of February, 2020.
                         5
                         6      Christina Bartucci
                                24105 North Field Road
                         7      Florence, AZ 85132
                                Cbartucci93@gmail.com
                         8      Plaintiff, pro se
                         9
                                s/ Sara Jurecki
                     10
                     11         4821-9140-1651.1 059218.1410


                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                      -2-
         602.474.3600
